Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Joe Giordano, CFO & Treasurer Phone: (574) 535-1125 E Mail: drew@drewindustries.com Drew Industries Fourth-Quarter and Year-End 2013 Conference Call Scheduled for February 13, 2014, at 11am ET ELKHART, IN, January 30, 2014 — Drew Industries Incorporated (NYSE: DW), a manufacturer of components for the recreational vehicle and manufactured housing industries, will release its fourth-quarter and year-end 2013 financial results before the market opens on Thursday, February 13, 2014. Drew Industries will host a conference call on Thursday, February 13, 2014, at 11 a.m. ET to discuss the results and other business matters. Participation in the question-and-answer session of the call will be limited to institutional investors and analysts. Individual investors, retail brokers and the media are invited to listen to a live webcast of the call on the Drew Industries website at www.drewindustries.com . Participating in the conference call will be: Leigh Abrams , Chairman Jason Lippert , CEO Scott Mereness , President Joe Giordano , CFO and Treasurer About Drew Industries From 31 factories located throughout the United States, Drew Industries, through its wholly-owned subsidiary, Lippert Components, supplies a full line of components for the leading manufacturers of recreational vehicles and manufactured homes. In addition, Drew manufactures components for adjacent industries including buses; trailers used to haul boats, livestock, equipment and other cargo; truck caps; modular housing; and factory-built mobile office units. Drew’s products include steel chassis; vinyl and aluminum windows and screens; slide-out mechanisms and solutions; axles and suspension solutions; furniture and mattresses; thermoformed bath, kitchen and other products; manual, electric and hydraulic stabilizer and lifting systems; chassis components; entry, baggage, patio and ramp doors; entry steps; awnings; electronics; aluminum extrusions; and other accessories. Additional information about Drew and its products can be found at www.drewindustries.com. # # #
